        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

   v.                                                       No. 18-CR-10154-DPW

 FRANCIS M. REYNOLDS,

                       Defendant


        GOVERNMENT’S PROPOSED JURY INSTRUCTIONS AND VERDICT FORM

        Pursuant to Fed. R. Crim. P. 30, the United States hereby submits its requests for jury

instructions and proposed verdict form in the above-captioned action, in addition to any

instructions the Court customarily provides in criminal cases. The Government respectfully

reserves the right to supplement, modify, or withdraw these instructions in light of the defendant’s

proposed instructions or developments at trial.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      UNITED STATES ATTORNEY

                                              By:     /s/ Sara Miron Bloom
                                                      SARA MIRON BLOOM
                                                      LESLIE A. WRIGHT
                                                      Assistant United States Attorneys



                                  CERTIFICATE OF SERVICE
        I hereby certify that this document, filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: September 16, 2019                             By:     /s/ Sara Miron Bloom
                                                              SARA MIRON BLOOM
                                                              Assistant United States Attorney

                                                  1
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 2 of 24




                                 TABLE OF CONTENTS

Proposed Instruction                                            Page

  1. The Superseding Indictment in this Case                    3

  2. Securities Fraud – Statutory Purpose                       5

  3. Securities Fraud – Introduction                            6

  4. Securities Fraud – First Element                           8

  5. Securities Fraud – Second Element                          12

  6. Willful Blindness As a Means of Establishing Knowing       15

  7. Securities Fraud – Third Element                           16

  8. Aiding and Abetting Liability                              17

  9. Obstruction of an Agency Proceeding                        19

  10. Stipulations                                              22

  11. Use of Charts and Summaries                               23

  12. Verdict Form                                              24




                                               2
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 3 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 1

                           The Superseding Indictment in This Case

        Now I turn to the Superseding Indictment and the laws on which it is based. An indictment

can allege more than one charge against a defendant. When it does, the different charges are stated

separately in what we call “counts.”

        The Superseding Indictment in this case charges one count of securities fraud by soliciting

investors with false and misleading claims and manipulating, and/or aiding or causing the

manipulation of, the price and trading volume of PixarBio stock, all in violation of sections 78j(b)

and 78ff(a) of Title 15 of the United States Code, section 240.10b-5 of Title 17 of the Code of

Federal Regulations, and section 2 of Title 18 of the United States Code. The Superseding

Indictment further charges three counts of obstruction of an agency proceeding in violation of

section 1505 of Title 18 of the United States Code.

        Count One charges Francis M. Reynolds, also known as “Frank Reynolds,” with securities

fraud from at least 2015 until at least April 2018.

        Count Two charges Mr. Reynolds with obstruction of an agency proceeding by, among

other things, giving false and misleading testimony in an SEC proceeding and providing a back-

dated document to the SEC, between in or about January 2017 through in or about September

2017.

        Count Three charges Mr. Reynolds with obstruction of an agency proceeding by inducing

Kenneth Stromsland to give false and misleading testimony in an SEC proceeding between in or

about January 2017 through in or about about May 2017.

        Count Four charges Mr. Reynolds with obstruction of an agency proceeding by inducing

Jay Herod to give false and misleading testimony in an SEC proceeding and provide a back-dated
                                                  3
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 4 of 24




document to the SEC from in or about January 2017 through in or about February 2017.

       This is just an introduction. As I’ll explain in a moment, for each count the Government

must prove several things, what we call the “elements” of each crime, beyond a reasonable doubt.

You must give separate consideration to each of the counts in the Superseding Indictment, and to

the elements of each count.



Adapted from: 1A Kevin F. O’Malley et al., Federal Jury Practice and Instructions, No. 12.12
(6th ed. 2008); 1 Modern Federal Jury Instructions - Criminal 3.01 (2018).




                                               4
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 5 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 2

                              Securities Fraud – Statutory Purpose

       The defendant is charged with violating certain securities laws. The stock market crash of

1929 led to the enactment of securities laws to protect the investing public in the purchase of stock.

The laws provide a comprehensive plan requiring full and fair disclosure of all important facts in

connection with a distribution of securities. Such disclosures are designed to enable the investing

public to make realistic decisions about the merits of securities. In passing these laws, Congress

recognized that the purchase of a stock is different from the purchase of a vegetable bought in the

grocery store, because the average investor is not in a position to make a personal investigation to

determine the worth, quality, and value of securities. These securities laws require a company

wishing to sell its stock to disclose information about the company that would be material to the

investment decision of a person interested in buying stock.

       Congress enacted these laws to ensure fair dealing and outlaw deceptive and inequitable

practices by those selling or buying securities. Among the primary objectives of these laws are the

maintenance of fair and honest securities markets and the elimination of manipulative practices

that tend to distort the fair and just price of stock. These laws are designed to support an investor’s

expectation that the securities markets are free from fraud and to prevent a wide variety of devices

and schemes that are contrary to a climate of fair dealing. Congress recognized that any deceptive

or manipulative practice that influenced or related to trading activity would undermine the function

and purpose of a free market.


Adapted from: 3 Sand, Modern Federal Jury Instructions (Criminal), Instruction 57-19 (statutory
purpose), citing Ernst & Ernst v. Hochfelder, 425 U.S. 185 (1976); Superintended Life Insurance
v. Bankers Life & Casualty, 404 U.S. 6 (1971); SEC v. Texas Gulf Sulphur Co., 401 F.2d 833 (2nd
Cir. 1968), cert denied, 394 U.S. 976 (1969).
                                                  5
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 6 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 3

                                Securities Fraud – Introduction

       Count One of the Superseding Indictment charges the defendant with securities fraud.

       Sections 78j(b) and 78ff of Title 15 of the United States Code provide, in part, that: “It

shall be unlawful for any person, directly or indirectly, by the use of any means or instrumentality

of interstate commerce or of the mails, or of any facility of any national securities exchange—

               (b) To use or employ, in connection with the purchase or sale of any security

               registered on a national securities exchange or any security not so registered, …

               any manipulative or deceptive device or contrivance in contravention of such rules

               and regulations as the [Securities and Exchange Commission] may prescribe as

               necessary or appropriate in the public interest or for the protection of investors.”

       Section 240.10b-5 of Title 17 of the Code of Federal Regulations provides: “It shall be

unlawful for any person, directly or indirectly, by the use of any means or instrumentality of

interstate commerce, or of the mails or of any facility of any national securities exchange:

               (a) To employ any device, scheme, or artifice to defraud,

               (b) To make any untrue statement of a material fact or to omit to state a material

               fact necessary in order to make the statements made, in the light of the

               circumstances under which they were made, not misleading, or

               (c) To engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person, in connection with the purchase or

               sale of any security.”




                                                 6
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 7 of 24




       Accordingly, the Government must prove beyond a reasonable doubt:

       First,         that in connection with the purchase or sale of a security, here alleged to be

                      the stock of PixarBio, the defendant: (1) employed a device, scheme, or

                      artifice to defraud, or (2) made an untrue statement of material fact, or

                      omitted to state a material fact which made what was said, under the

                      circumstances, misleading, or (3) engaged in an act, practice, or course of

                      business that operated as a fraud or deceit upon a purchaser or seller of that

                      security,

       Second,        that the defendant acted willfully, knowingly, and with the intent to

                      defraud; and

       Third,         that the defendant used or caused to be used any means or instruments of

                      transportation or communication in interstate commerce or used the mails

                      or any facility of any national securities exchange in furtherance of the

                      fraudulent conduct.




Discussion of statute and rule adapted from: 15 U.S.C. § 78j(b); 17 C.F.R. § 240.10b-5; L. Sand,
Modern Federal Jury Instructions - Criminal, Instruction 57-20.

                                                7
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 8 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 4
                                Securities Fraud – First Element

       The first element the Government must prove beyond a reasonable doubt for the first count

of the Superseding Indictment is that, in connection with the purchase or sale of PixarBio stock,

Mr. Reynolds did any one or more of the following:

       (1)     Employed a device, scheme, or artifice to defraud; or

       (2)     Made any untrue statement of a material fact or omitted to state a material
               fact necessary in order to make the statements made, in light of the
               circumstances under which they were made, not misleading; or

       (3)     Engaged in an act, practice, or course of business that operated, or would
               operate, as a fraud or deceit upon a purchaser or seller.

       It is not necessary for the Government to establish all three types of unlawful conduct in

connection with the purchase or sale of PixarBio stock. Any one is sufficient for a conviction, if

you so find, but you must be unanimous as to which type of conduct the defendant engaged in.

       A “device, scheme, or artifice to defraud” refers to a plan to accomplish something

involving a fraud. Fraud is a general term embracing all efforts and methods people use to take

advantage of others.

       The securities law Mr. Reynolds is charged with violating prohibits many kinds of

manipulative and deceptive acts involving stock and other securities. When Congress enacted these

provisions, it meant to prohibit the full range of ingenious devices that may be used to manipulate

securities prices, including certain kinds of behavior that are called market manipulation.

       A scheme includes any plan, pattern, or course of action. It is not necessary that the

Government prove all of the details alleged in the Superseding Indictment concerning the precise

nature and purpose of the scheme or that the alleged scheme actually succeeded in defrauding


                                                 8
        Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 9 of 24




anyone. But the Government must prove beyond a reasonable doubt that the scheme was

substantially as charged in the Superseding Indictment.

       Here, the specific “device, scheme, or artifice to defraud” that Mr. Reynolds is charged

with committing involves the promotion of investment in PixarBio by making, and causing

PixarBio to make, fraudulent, false, and misleading claims about the company, its prospects, its

financing, and the background and track record of its chief executive officer, Mr. Reynolds. It also

involves causing or aiding and abetting the manipulative trading of PixarBio stock by others in an

effort to artificially inflate the share price and trading volume.

       A statement, claim, or document is “fraudulent” if it was false when it was made, or if it

was made with reckless indifference as to its truth or falsity, and was made or caused to be made

with an intent to deceive. A deceitful statement of half-truths or the concealment of material facts

may also constitute fraud under the statute, if such omission or concealment was intended to be

misleading.

       “Market manipulation” refers generally to practices that are intended to mislead investors

by artificially affecting market activity. Such schemes strike at the essential purpose of the federal

securities laws – the assurance of free and open securities markets in which prices are fixed by the

interaction of supply and demand and are not influenced by manipulative activities that would

cause prices to be inflated or depressed artificially. It can include conduct, whether done alone or

with one or more persons, which causes a series of transactions in any security that creates the

actual or apparent active trading in such security or raises or depresses the price of such security.

In this case, the Superseding Indictment alleges that Mr. Reynolds caused others to engage in

and/or aided and abetted in the manipulative trading of PixarBio shares in an effort to stimulate

market interest in the stock and to artificially inflate the share price and/or trading volume.
                                                   9
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 10 of 24




       It is no defense to an overall scheme to defraud that the defendant was not involved in the

scheme from its start or played only a minor role, or had no contact with investors in PixarBio

stock. It is sufficient if the defendant engaged in a scheme or fraudulent conduct that involved the

purchase or sale of PixarBio stock. By the same token, the Government need not prove that the

defendant personally made the misrepresentation, or that he omitted the material fact or himself

carried out the manipulative trading. It is sufficient for this element of a scheme to defraud if the

Government establishes that the defendant caused the false or fraudulent statement to be made or

the materially misleading fact to be omitted or the manipulative trading to occur.

       If you find that the Government has established beyond a reasonable doubt that a statement

was false or fraudulently omitted, you must next determine whether the fact misstated was material

under the circumstances. A material fact is one that would have been significant to a reasonable

person’s investment decision. An omitted fact is material if there is a substantial likelihood that

the disclosure of the omitted fact would have been viewed by a reasonable investor as having

significantly altered the “total mix” of information made available. Once you find that there was a

material misrepresentation or omission of a material fact, it does not matter whether the intended

victims were gullible buyers or sophisticated investors, because the law protects the gullible and

unsophisticated as well as the experienced investor.

       The “in connection with” aspect of this element is satisfied if you find that there was some

relation between the allegedly fraudulent conduct and the sale or purchase of securities. Fraudulent

conduct may be “in connection with” the purchase or sale of securities if you find that the alleged

fraudulent conduct “touched upon” a securities transaction.

       The fraudulent or deceitful conduct alleged need not relate directly to the investment value

of the securities involved in this case. Nor must the defendant have personally participated in any
                                                 10
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 11 of 24




purchase or sale of PixarBio stock, so long as the Government proves that the defendant was

engaged in fraudulent conduct that was “in connection with” a purchase or sale of PixarBio stock.

       It does not matter whether the alleged unlawful conduct was successful or not, or whether

the defendant profited or received any benefits as a result of the alleged scheme. Similarly, the

Government is not required to prove that the victim or victims of the fraud were actually defrauded.

It is enough to prove that the defendant engaged in such a scheme to defraud.

       Success or a benefit is not an element of the crime charged. However, if you find that the

defendant did expect to benefit from the alleged scheme, you may consider that in relation to the

second element, intent, which I will discuss in a moment.




Adapted from: Modern Federal Jury Instructions - Criminal, No. 57-21 at 57–62-63 (2016);
Federal Jury Practice and Instructions, § 52.13 at 864, § 52.15 at 870, § 16.08 at 585; Torresen,
C.J., 2019 Revisions to Pattern Jury Instructions for the District Courts of the First Circuit, Nos.
1.28.143 (available at http://www.med.uscourts.gov/pdf/crpjilinks.pdf) (hereinafter “C.J. Torresen
Pattern Instructions”).

As to market manipulation: SEC v. Competitive Technologies, Inc., 2005 WL 1719725, *4
(D. Conn., July 21, 2005) (discussing market manipulation techniques); SEC v. Allison, 1982
WL 1560, *7 n.7 (D. Or. Jan. 17, 1982) (manipulative activities under §9(a)(2) are also
violations of §l0(b)).

Note regarding definition of materiality: The Supreme Court in TSC Industries v. Northway, 426
U.S. 438, 449 (1976), addressed materiality as requiring that “there must be a substantial likelihood
that the disclosure of the omitted fact would have been viewed by the reasonable investor as having
significantly altered the ‘total mix’ of information made available.” Although TSC Industries
involved the application of proxy rules under Rule 14a-9, the same standard applies to actions
under Rule 10b-5. See Crewnick Fund v. Castle, 1993 WL 88243, 7 (S.D.N.Y. 1993).




                                                 11
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 12 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 5

                               Securities Fraud – Second Element

       The second element the Government must prove beyond a reasonable doubt for the first

count of the Superseding Indictment is that Mr. Reynolds participated in the scheme to defraud,

that is, the market manipulation and investor solicitation scheme alleged in the Superseding

Indictment, knowingly, willfully, and with the intent to defraud.

       To act “knowingly” means that the act was done voluntarily and intentionally and not

because of mistake or accident. You may infer, but you are certainly not required to infer, that a

person intends the natural and probable consequences of acts knowingly done or knowingly

omitted.

       To act “willfully” means to act voluntarily and intelligently and with the specific intent that

the underlying crime be committed, that is to say, with bad purpose, either to disobey or disregard

the law, not to act by ignorance, accident, or mistake.

       To act with “intent” or “intentionally” refers to a mental condition or state of mind, that is,

the state of mind with which an act is done or failed to be done.

       All of these terms concern the defendant’s state of mind. Because it is impossible to prove

through direct evidence the inner workings of the human mind, it is frequently necessary to resort

to circumstantial evidence. Thus, in deciding whether something is done knowingly, willfully, or

intentionally, you may consider the actions of the defendant, by what he said or did, all of the facts

and circumstances surrounding his conduct, and any reasonable inferences to be drawn from those

facts and circumstances. It is entirely up to you, however, to decide what facts are proven by the

evidence presented during this trial.


                                                 12
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 13 of 24




       The question whether someone committed an act knowingly, willfully, or intentionally

should never be confused with the motive to act. Motive is what prompts a person to act or to fail

to act. The concept of motive is different than the concept of knowledge or intent. Intent and

knowledge refer only to the state of mind with which the act is done or omitted. The Government

is never required to prove motive. For purposes of determining innocence or guilt, therefore, the

motive of a defendant is immaterial, except insofar as evidence of motive may aid in the

determination of his state of mind or his intent.

       Intent to defraud involves the state of a person’s mind and the purpose with which he or

she acted at the time the acts in question occurred. Direct proof of knowledge or fraudulent intent

is almost never available, and you are not required to find that such proof existed. It would be a

rare case where it could be shown that the person wrote or stated that as of a given time in the past

he committed an act with fraudulent intent. Such direct proof is not required.

       The ultimate facts of knowledge and criminal intent, though subjective, may be established

by circumstantial evidence based upon a person’s outward manifestation, his words, his conduct,

his acts, and all of the surrounding circumstances disclosed by the evidence and the rational or

logical inferences that may be drawn therefrom. Circumstantial evidence, if believed, is of no less

value than direct evidence.

       Since an essential element of the crime charged is intent to defraud, it follows that good

faith on the part of the defendant is a complete defense to a charge of securities fraud. It is up to

you, the jurors, to decide whether Mr. Reynolds acted in good faith or not. If you decide that he at

all relevant times acted in good faith, it is your duty to acquit him – that is because however

misleading or deceptive conduct may have been, the law is not violated if the defendant acted in


                                                    13
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 14 of 24




good faith and held an honest belief that his actions were proper and not in furtherance of an illegal

venture. Mr. Reynolds has no burden to establish the defense of good faith, however.

       Even false representations or statements or omissions of material facts do not amount to a

fraud unless done with fraudulent intent. Even a misleading or untrue statement is not fraudulent

if it was devised or carried out in good faith. An honest belief in the truth of the representations

made by a defendant is a good defense, however inaccurate the statements may turn out to be.

       However, in considering whether or not a defendant acted in good faith, bear in mind that

a belief by the defendant that ultimately everything would work out so that no one would lose any

money does not require you to find that he acted in good faith. No amount of sincere hope or

expectation on the part of a defendant that a business would ultimately grow and prosper and make

a profit for investors will excuse fraudulent actions, statements, or omissions, if you find that those

occurred.

       As a practical matter, then, in order to sustain this charge against the defendant, the

Government must establish beyond a reasonable doubt that the defendant knew his conduct was

calculated to deceive and nonetheless participated in the alleged fraudulent scheme.




Adapted from: C.J. Torresen Pattern Instructions Nos. 2.15, 2.17. See also 3 Sand et al., Modern
Federal Jury Instructions - Criminal, No. 57-24 (2016).



                                                  14
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 15 of 24




                   GOVERNMENT'S PROPOSED INSTRUCTION NO. 6

                   Willful Blindness As A Means of Establishing “Knowing”

       The Government may prove that the defendant acted willfully in either of two ways. First,

it is sufficient, of course, if the evidence satisfies you beyond a reasonable doubt that the defendant

was actually aware he was making or causing a false statement to be made. Alternatively, a

defendant’s willfulness may be established by proof that the defendant was aware of a high

probability that the statement was false, unless the facts show that the defendant actually believed

the statement to be true.

       Willfulness may be found from circumstances that would convince an average, ordinary

person. Thus, you may find that the defendant knew that a statement was false if you conclude

beyond a reasonable doubt that he made it with deliberate disregard of whether it was true or false

and with a conscious purpose to avoid learning the truth. That is to say, the defendant willfully

made himself blind to the fact in question. It is entirely up to you to determine whether he

deliberately closed his eyes to the fact and, if so, what inference, if any, should be drawn.

However, it is important to bear in mind that mere negligence or mistake in failing to learn the fact

is not sufficient. There must be a deliberate effort to remain ignorant of the fact.



Adapted from: C.J. Torresen Pattern Instruction No. 2.16.

Adapted from: 3 Sand, Modern Federal Jury Instructions, No. 57–25 at 57–94; First Circuit
Pattern Jury Instructions, 2.14 (“‘Willful Blindness’ as a Way of Satisfying ‘Knowingly’”).

Note: In prosecutions for securities fraud under 10b-5 and Section 32, the term “willfully” simply
requires the intentional doing of the wrongful acts–no knowledge of the rule or regulation is
required. See United States v. O'Hagan, 139 F.3d 641, 647 (8th Cir. 1998); United States v.
Charnay, 537 F.2d 341, 351–52 (9th Cir. 1976); United States v. Dixon, 536 F.2d 1388, 1395 (2d
Cir. 1976) (Friendly, J.).

                                                  15
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 16 of 24




                    GOVERNMENT’S PROPOSED INSTRUCTION NO. 7

                                Securities Fraud – Third Element

       The third and final element the Government must prove beyond a reasonable doubt for

Count One of the Superseding Indictment is that the defendant knowingly used or caused to be

used either any instrumentality of interstate commerce in furtherance of a scheme to defraud.

       The term “instrumentalities of interstate commerce” means any number of instruments and

devices used in trade, commerce, transportation, or communication among more than one state.

Instrumentalities of interstate commerce include the use purely within one state of a telephone,

email, or any other instrument used to conduct interstate communications.

       The Government need not prove that the defendant was directly or personally involved in

using an instrumentality of interstate commerce. It is enough that you find that he, by his actions,

directly or indirectly initiated steps or induced others to initiate steps that resulted in a chain of

cause and effect resulting in the use of an instrumentality of interstate commerce or a facility of a

national securities exchange. This use could mean something like placing a telephone call or

sending an email.      With regard to using instrumentalities of interstate commerce like

telephones or email, it is not necessary that whatever was communicated via telephone or email

was fraudulent or otherwise criminal or objectionable. The matter communicated may be entirely

innocent, as long as it is in furtherance of the scheme to defraud.

       The use of any instrumentality of interstate commerce also need not be central to the

execution of the scheme. All that is required is that the use of any instrumentality of interstate

commerce bears some relation to the object of the scheme or fraudulent conduct.


Adapted from: 3 Sand et al., Modern Federal Jury Instructions - Criminal, No. 57-25 (2016).

                                                 16
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 17 of 24




                   GOVERNMENT’S PROPOSED INSTRUCTION NO. 8

                                 Aiding and Abetting Liability

       Count One of the Superseding Indictment charges the defendant with violating Section 2

of Title 18 of United States Code, which states as follows:

       “Whoever commits an offense against the United States or aids, abets, counsels,

commands, induces or procures its commission, is punished as a principal.

       Whoever willfully causes an act to be done which if directly performed by him or another

would be an offense against the United States, is punishable as a principal.”

       To aid and abet means to intentionally help someone else commit a crime. To establish

aiding and abetting, the Government must prove beyond a reasonable doubt:

       First,         that someone else committed the charged crime;

       Second,        that the defendant consciously shared the other person’s knowledge of the

                      charged crime, intended to help him, and took part in the endeavor, seeking

                      to make it succeed;

       Third,         that the defendant associated himself with the criminal venture knowingly

                      and voluntary; and

       Fourth,        that the defendant sought by his actions to make the criminal venture

                      succeed.

       Simply put, aiding and abetting means to assist the perpetrator of the crime.

       The defendant need not perform the charged crime, be present when it is performed, or be

aware of the details of its execution to be guilty of aiding and abetting. But a general suspicion

that an unlawful act may occur or that something criminal is happening is not enough. Mere


                                                17
           Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 18 of 24




presence at the scene of a charged crime and knowledge that the charged crime is being committed

are also not sufficient to establish aiding and abetting. But you may consider these among other

factors.




See Hornby, J., 2011 Revisions To Pattern Criminal Jury Instructions For the District Courts Of
the First Circuit (D. Me. Internet Site Ed. Nov. 23, 2011), No. 4.18.02(a).

United States v. Moye, 454 F.3d 390, 400–01 (4th Cir. 2006) (en banc).

United States v. Horton, 921 F.2d 540, 543 (4th Cir. 1990).




                                               18
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 19 of 24




                  GOVERNMENT’S PROPOSED INSTRUCTION NO. 9

                            Obstruction of an Agency Proceeding

       Counts Two through Four of the Superseding Indictment charge the defendant with

obstructing and impeding an SEC investigation, in violation of Section 1505 of Title 18 of the

United States Code. Specifically:

       Count Two alleges that from in or about January 2017 through in or about September

2017, Mr. Reynolds did corruptly influence, obstruct, or impede, or endeavor to influence,

obstruct, or impede the due and proper administration of the law under which a pending proceeding

to investigate manipulative trading and other issues in connection with PixarBio stock was being

had before the United States Securities and Exchange Commission, including by repeatedly

making false and misleading statements during testimony before the SEC and by providing and

causing PixarBio to provide the Back-Dated Agreement to the SEC.

       Count Three alleges that from in or about January 2017 through in or about May 2017,

Mr. Reynolds did corruptly influence, obstruct, or impede, or endeavor to influence, obstruct, or

impede the due and proper administration of law under a pending proceeding by the SEC, by

inducing Kenneth Stromsland, the Vice President of Investor Relations at PixarBio, to give false

and misleading testimony before the SEC.

       Count Four alleges that from in or about January 2017 through in or about February 2017,

Mr. Reynolds did corruptly influence, obstruct, or impede, or endeavor to influence, obstruct, or

impede the due and proper administration of the law under which a pending proceeding was being

had before the SEC, by inducing Jay Herod, an investor in PixarBio, to give false and misleading

testimony before the SEC, and to sign the Back-Dated Agreement and provide it to the SEC.

                                               19
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 20 of 24




       Section 1505 of Title 18 of the United States Code provides, in part, that: “Whoever

corruptly, … influences, obstructs, or impedes or endeavors to influence, obstruct, or impede the

due and proper administration of the law under which any pending proceeding is being had before

any department or agency of the United States …” commits an offense against the United States.

       For you to find the defendant guilty of a corrupt endeavor to influence a federal agency as

alleged in Counts Two through Four, the Government must prove each of the following beyond a

reasonable doubt:

       First,          that there was a proceeding being conducted by any department or agency

                       of the United States;

       Second,         that the defendant knew of the pending proceeding;

       Third,          that the defendant endeavored to influence, obstruct, or impede the

                       proceeding; and

       Fourth,         that the defendant did so corruptly.

       A proceeding before a governmental department or agency simply means proceeding in

the manner and form prescribed for conducting business before the department or agency,

including all steps and stages in such an action from its inception to its conclusion. Here, the

proceeding alleged to have been obstructed is an investigation by the United States Securities and

Exchange Commission.

       “Corruptly” means to act knowingly and dishonestly, with the specific intent to subvert or

undermine the integrity of a proceeding. It means nothing more than an intent to obstruct the

proceeding. A corrupt intent may be defined as the intent to obtain an improper advantage for

oneself or someone else, inconsistent with official duty and the rights of others.


                                                 20
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 21 of 24




       As to each of the obstruction counts, you must determine whether Mr. Reynolds willfully

and corruptly obstructed or endeavored to obstruct the due and proper administration of the law

before a federal agency of the United States. Each of these charges is a separate purported

violation. You need not find that the defendant committed all of these alleged violations in order

to find that he committed at least one of the violations. You should consider each count of the

Superseding Indictment independently.




Adapted from: Eric Wm. Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District
of South Carolina 18 U.S.C. § 1505 (2018 Online Edition) at 426-27, available at
http://www.scd.uscourts.gov/pji/PatternJuryInstructions.pdf.




                                               21
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 22 of 24




                  GOVERNMENT’S PROPOSED INSTRUCTION NO. 10

                                           Stipulations

       The evidence in this case includes facts the parties have agreed are true, as presented in

written “stipulations” that both parties sign. A stipulation means simply that the Government and

the defendant agree that a particular fact is true. Since there is no disagreement, there is no need

for evidence to be presented apart from the stipulation. You must accept the stipulation as fact,

and you can give it whatever weight you choose.



Adapted from: First Circuit Pattern Jury Instructions, No. 2.01 (1998).




                                                22
       Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 23 of 24




                  GOVERNMENT’S PROPOSED INSTRUCTION NO. 11

                               Use of Charts and Summaries

       During the trial, charts or summaries prepared by the Government were admitted into

evidence and shown to you for the purpose of summarizing and explaining facts contained in other

documents. You may consider the charts and summaries as you would any other evidence admitted

during the trial and, like any other evidence, give them whatever weight or importance you feel

they deserve.



Adapted from: 1A O’Malley, Grenig, & Hon. Lee, Federal Jury Practice and Instructions, No.
14.02 (6th ed. 2008).




                                              23
      Case 1:18-cr-10154-DPW Document 154 Filed 09/16/19 Page 24 of 24




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

      v.                                   No. 18-CR-10154-DPW

FRANCIS M. REYNOLDS,

                   Defendant


                                  VERDICT FORM

      WE, THE JURY, FIND AS TO FRANCIS M. REYNOLDS:



COUNT ONE (Securities Fraud; Aiding and Abetting): GUILTY _____   NOT GUILTY _____



COUNT TWO (Obstruction of an Agency Proceeding): GUILTY _____     NOT GUILTY _____



COUNT THREE (Obstruction of an Agency Proceeding): GUILTY _____ NOT GUILTY _____



COUNT FOUR (Obstruction of an Agency Proceeding): GUILTY _____ NOT GUILTY _____




_____________                         _____________________________________
DATE                                  FOREPERSON’S SIGNATURE




                                         24
